     Case 2:16-cv-00194-FMO-E Document 154 Filed 08/25/20 Page 1 of 2 Page ID #:2695



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11    LEONARDO GONZALEZ-TZITA, et al.,            )    Case No. CV 16-0194 FMO (Ex)
                                                  )
12                         Plaintiffs,            )
                                                  )
13                  v.                            )    JUDGMENT
                                                  )
14    CITY OF LOS ANGELES, et al.,                )
                                                  )
15                         Defendants.            )
                                                  )
16

17           Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order”), filed

18    contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:

19           1. Plaintiffs Leonardo Gonzalez-Tzita, Esteban Diego Esteban, and Sidonio Lomeli shall

20    each be paid a service payment of $1,500 in accordance with the terms of the Settlement

21    Agreement and the Order. Plaintiff Lomeli shall additionally be compensated for his individual

22    claims as set forth in the Settement Agreement and the Order.

23           2. Class counsel shall be paid $391,243.75 in attorney’s fees, and $25,460.43 in costs in

24    accordance with the terms of the Settlement Agreement and the Order.

25           3. The Claims Administrator, JND, shall be paid for its fees and expenses in accordance

26    with the terms of the Settlement Agreement and this Order. Such fees and expenses shall be paid

27    from the costs awarded to plaintiffs’ counsel.

28           4. All class members who did not validly and timely request exclusion from the settlement
     Case 2:16-cv-00194-FMO-E Document 154 Filed 08/25/20 Page 2 of 2 Page ID #:2696



1     have released their claims, as set forth in the Settlement Agreement, against any of the released

2     parties (as defined in the Settlement Agreement).

3            5. Except as to any class members who have validly and timely requested exclusion, this

4     action is dismissed with prejudice, with all parties to bear their own fees and costs except as

5     set forth herein and in the prior orders of the court.

6     Dated this 25th day of August, 2020.

7

8                                                                        /s/
                                                                  Fernando M. Olguin
9                                                              United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
